Citation Nr: 0328209	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-03 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
with diabetic retinopathy in both eyes.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for macular edema of 
the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to July 1969 with subsequent service with the 
Army National Guard.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which denied the 
benefits sought.

While the veteran stated in May 1999 that he wished to have 
Travel Board Hearing, a July 2002 report of contact reflects 
that he no longer desires a hearing.     


REMAND

With his September 1997 claim for service connection, the 
veteran submitted a copy of Army National Guard orders 
indicating that he was to report to the hospital in June 1992 
for cardiovascular screening.  The veteran also submitted a 
signed VA Form 21-4242 authorizing Dr. Joseph Swiese to 
release medical information showing treatment from 1986 to 
the present.  Records of treatment by Dr. Swiese and of a 
June 1992 cardiovascular screening are not on file; they may 
contain critical information and must be secured.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  In this case, 
it does not appear that the veteran was ever sent VCAA notice 
that would be adequate under the Quartuccio guidelines.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Since this case is being 
remanded anyway for additional development and to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed for response to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in 
accordance with Quartuccio, supra, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
PVA, supra, and any other applicable 
legal precedent.  In particular, the 
RO should ensure that the veteran is 
advised specifically of what he needs 
to establish his claims (for service 
connection for diabetes mellitus with 
diabetic retinopathy, hyperlipidemia, 
and right eye macular edema), what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  He must also be advised 
that a year is allowed for response to 
VCAA notice, and must be afforded the 
requisite period of time to respond.

2.  The RO should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
who have treated him for diabetes or 
diabetic retinopathy, hyperlipidemia 
or elevated cholesterol, or	 macular 
edema since his separation from 
service, then obtain copies of all 
clinical records of such treatment 
which are not already in the claims 
folder.  (Of particular interest would 
be records of any clinical treatment 
or examination by Dr. Swiese, as well 
as any records of a cardiovascular 
screening the veteran received at a VA 
hospital in 1992.)

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any remains denied, the veteran should 
be issued an appropriate Supplemental 
Statement of the Case and afforded the 
requisite period of time to respond.  
The case should then be returned to 
the Board for further appellate 
review, if otherwise in order.  No 
action is required of the appellant 
until he is notified.

The purposes of this remand are to assist the veteran in 
developing his claims and to ensure compliance with the 
mandates of the Court and the Federal Circuit in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


